Per Curiam.

Section 300 of the Abandoned Property Law, which defines abandoned property as including bank deposits which have remained unclaimed for 10 years, does not apply to infant’s funds deposited by the guardian pursuant to an order of the court with the caveat “ subject to further order of the court ’ ’.
Appellant bank wrongfully treated respondent’s account, which had been inactive for 10 years, as abandoned property and is liable for damages.
The order should be affirmed, with $10 costs.
Concur — Tilzeb, J. P., Gold and Capozzoli, JJ.
Order affirmed, etc.